In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00119-CR

CASEY JOE COCHNAUER, Appellant            §    On Appeal from the 78th District
                                               Court
                                          §
V.                                             of Wichita County (60089-B)
                                          §
                                               May 16, 2019
THE STATE OF TEXAS                        §
                                               Per Curiam
                                          §
                                               (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM